Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
This application claims priority to U.S provisional Patent Application No. 62797892, filed on 1/28/2019 and is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 9/9/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 15 of U.S. Patent No. 11202089 B2, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
           This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 20180098063 A1) in view of Lin et al (US 20190327482 A1).
             Regarding claim 1, 18 and 20 Chen discloses a method/apparatus of video decoding at a video decoder [e.g. FIG. 13], comprising:
             receiving a current block [e.g. FIG. 6; current block] that is affine coded [e.g. affine coded block] and included in a current coding tree unit (CTU) [e.g. [0068-0070]; CTUs];
             in response to a determination that the current block checking an availability of affine coded blocks [e.g. FIG. 7 and 17-18; available affine-coded block of the plurality of neighbor blocks] that are neighbor the current block at predefined candidate positions [e.g. top left or bottom left] according to a predefined order [e.g. pre-defined visiting order]: 
determining an affine model [e.g. FIG. 7-8; affine model] based on regular motion information of minimum sized blocks [e.g. block A, B, C] corresponding to first N available affine coded blocks [e.g. FIG. 7 and 17-18; available affine-coded block of the plurality of neighbor blocks] determined from the checking, N being an integer greater than zero [e.g. one available affine coded block; N=1]; and
determining a first inherited affine candidate [e.g. FIG. 6-8 and 15; generating a predictive block] based on the determined affine model [e.g. affine model].
It is noted that Chen fails to disclose the details of the neighboring blocks and the current block.
              However, Lin teaches the well-known concept of in response to a determination that the current block [e.g. 1100] is adjacent to a top-left corner, a left boundary, or a top boundary of the current CTU [e.g. FIG. 11; top left boundary of the CTU], checking, availability of affine coded blocks that are outside the current CTU and neighbor the current block [e.g. FIG. 11-12; availability of the neighbor blocks outside of CTU].
              It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the decoding system disclosed by Chen to exploit the well-known affine prediction technique taught by Lin as above, in order to reduce the storage for supporting affine prediction [See Lin; [0031]].
             Regarding claim 2 and 19, Chen further discloses determining control point motion vectors (CPMVs) [e.g. FIG. 4-5; motion vector of control point] of the current block based on the determined affine model; and determining the first inherited affine candidate [e.g. FIG. 6-8 and 15; generating a predictive block] based on the determined CPMVs. 
             Regarding claim 3, Chen further discloses determining sub-block motion vectors (MVs) [e.g. FIG. 10; sub-block motion prediction] of the current block based on the regular motion information of the minimum sized blocks without deriving control point motion vectors (CPMVs) of the current block [e.g. the motion of the sub-block predicted directly from its own neighbor blocks].  
             Regarding claim 4, Chen further discloses determining the determined model is a four parameter affine model [e.g. FIG. 6; [0104-0106]; 4-parameter affine model] determined by using MVs of the minimum sized blocks that are adjacent to control points of an affine coded left neighboring block [e.g. top left control point] of the current block as an approximation of control point motion vectors (CPMVs) at the control points of the affine coded left neighboring block [e.g. FIG. 4 and 6], and wherein the first inherited affine candidate is determined based on the four parameter affine model [e.g. FIG. 6-8 and 15; generating a predictive block].
             Regarding claim 5, Chen further discloses the determined four parameter affine model [e.g. FIG. 6; [0104-0106]; 4-parameter affine model] determined by using precise positions of MVs of the minimum sized blocks that are within an affine coded left neighboring block of the current block [e.g. FIG. 4-6 and 14], and wherein the first inherited affine candidate is determined based on the four parameter affine model [e.g. FIG. 6 and 15; generating a predictive block]. 
             Regarding claim 6, Chen further discloses a distance between the precise positions of the MVs of the minimum sized blocks is a power of two [e.g. FIG. 6; distance between A and B is 4 if the block size is 4X4 which meets                         
                            
                                
                                    2
                                
                                
                                    2
                                
                            
                            =
                            4
                             
                        
                    ].
             Regarding claim 7, Chen further discloses a first one of the minimum sized blocks is adjacent to a control point of the affine coded left neighboring block [e.g. FIG. 5-6], and a distance between the precise positions of the MVs of the minimum sized blocks is a half of a height of the affine coded left neighboring block [e.g. FIG. 6].
             Regarding claim 8, Chen further discloses including an inherited affine candidate from a history-based motion vector prediction (HMVP) table in a merge candidate list [e.g. merge candidates] or an advanced motion vector prediction (AMVP) candidate list [e.g. AMVP candidates] that includes at most two inherited affine candidates [e.g. FIG. 5-6 and 11].  
             Regarding claim 9, Chen and Lin further disclose determining a second affine model [e.g. FIG. 6; e.g. affine models] based on second regular motion information of two second minimum sized blocks [e.g. blocks D and E] in a bottom row of minimum blocks above a CTU row including the current CTU in response a determination that the current block is adjacent to a top boundary of the current CTU [Chen: FIG. 6 and Lin: FIG. 11], and determining a second inherited affine candidate [e.g. FIG. 6-7 and 11; candidates] based on the determined second affine model.   
             Regarding claim 10, Chen and Lin further disclose the determined second affine model is a four parameter affine model [e.g. FIG. 6; [0104-0106]; 4-parameter affine model] determined by using precise positions of two MVs of the two second minimum sized blocks that are within an affine coded top neighboring block of the current block [e.g. FIG. 4-6 and 14], wherein the determined second inherited affine candidate [e.g. FIG. 6-7 and 11; candidates] based on the determined the four parameter affine model.  
             Regarding claim 11, Chen and Lin further disclose a distance between the precise positions of the two MVs of the two second minimum sized blocks is a power of two [e.g. FIG. 6; distance between D and E is 4 if the block size is 4X4 which meets                         
                            
                                
                                    2
                                
                                
                                    2
                                
                            
                            =
                            4
                             
                        
                    ].  
             Regarding claim 12, Chen and Lin further disclose a first one of the two second minimum sized blocks is adjacent to a control point of the affine coded top neighboring block [e.g. FIG. 5-6; e.g. the right corner control point], and a distance between the precise positions of the two MVs of the two second minimum sized blocks is a half of a width of the affine coded top neighboring block [e.g. FIG. 6].
             Regarding claim 13, Chen and Lin further disclose in response to a determination that the current block is adjacent to the top boundary of the current CTU, including an inherited affine candidate from a history-based motion vector prediction (HMVP) table in a merge candidate list [e.g. merge candidates] or an advanced motion vector prediction (AMVP) candidate list [e.g. AMVP candidates] that includes at most two inherited affine candidates [e.g. FIG. 5-6 and 11].  
             Regarding claim 14, Chen and Lin further disclose in response to a determination that the current block is not adjacent to the left or a top boundary of the current CTU [e.g. Lin: FIG. 2 and 12], determining an inherited affine candidate based on an affine model of a spatial neighbor of the current block that is stored in a local buffer [e.g. Lin: [0047]; local buffers].  
             Regarding claim 15, Chen further discloses constructing a merge candidate list or an AMVP candidate list [e.g. merge or AMVP candidates], of which a maximum number of inherited affine candidates is more than two [e.g. FIG. 6-8].  
             Regarding claim 16, Chen and Lin further disclose in response to a determination that the current block is adjacent to a top or the left boundary of the current CTU but not adjacent to a top-left corner of the current CTU [e.g. Lin: FIG. 2 and 12], the merge candidate list or the AMVP candidate list includes up to M1 inherited affine candidates from a history-based motion vector prediction (HMVP) table [e.g. Chen: FIG. 6; e.g. two affine candidates], M1 being an integer greater than or equal to 2, and up to N1 inherited affine candidates determined based on regular motion information of minimum sized blocks along the top or left boundary of the current CTU, NI being an integer greater than or equal to 1 [e.g. Chen: FIG. 6; e.g. two affine candidates], and in response to a determination that the current block is adjacent to the top-left corner of the current CTU [e.g. Lin: FIG. 11], the merge candidate list or the AMVP candidate list includes up to M2 inherited affine candidates from the 64 HMVP table, M2 being an integer greater than or equal to 1 [e.g. Chen: FIG. 6; e.g. two affine candidates], up to K inherited affine candidates determined based on regular motion information of minimum sized blocks along the top boundary of the current CTU, K being an integer greater than or equal to 1 [e.g. Chen: FIG. 6 and 8], and up to N2 inherited affine candidates determined based on regular motion information of minimum sized blocks along the left boundary of the current CTU, N2 being an integer greater than or equal to 1 [e.g. Chen: FIG. 6 and 8].  
             Regarding claim 17, Chen and Lin further disclose constructing a merge candidate list or an AMVP candidate list including an inherited affine candidate from a history-based motion vector prediction (HMVP) table that includes an HMVP candidate representing an affine model with affine parameters [e.g. Chen FIG. 6-8 and 11; [0175-0177]; e.g. 4-paramter or 6-parameter affine model].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CHUANG ET AL (US 20190082191 A1).
Zhang et al (US 20190110064 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483